DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	 	In particular, claim 2 recites “the axle” in line 2, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	In particular, claim 3 recites “the axle” in line 2, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	Claims 3-7 have the same issue due to dependency. 	In particular, claim 4: 	 	1) recites “the axle” in line 1, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	Claim 5 has the same issue due to dependency. 	2) Recite “the lift axle indicator”. There is insufficient antecedent basis for this limitation. 	Claim 5 has the same issue due to dependency. 	In particular, claim 6: 	1) recites “the axle” in line 2, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	Claim 7 has the same issue due to dependency.  	2) Recite “the lift axle indicator”. There is insufficient antecedent basis for this limitation. 	Claim 7 has the same issue due to dependency. 	In particular, claim 7 recites “the axle” in line 3, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	In particular, claim 8 recites “the axle” in line 2, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	Claim 9 has the same issue due to dependency. 	In particular, claim 9: 	1)  recites “the axle” in line 3, however it is unclear if it refers to the lift axle providing the change state indication or the lift axle being presented in the axle section representation. 	2) Recite “the lift axle indicator”. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaroor et al. (“Zaroor”, US 2016/0311273 A1) in view of Cyllik at al. (“Cyllik”, US 2020/0331309 A1) and Herzog et al. (“Herzog”, EP 1361488 B1).

 	1) Regarding claim 1,  Zaroor discloses a method for providing vehicle status indications (abstract; ¶0043), comprising: 	receiving axle and tire configuration information associated with a vehicle (Zaroor discloses, in abstract; ¶0009-10; ¶0015; ¶0022-25 with reference to Fig. 1, discloses the concept of monitoring the tire pressure of  first and second tire pair respectively mounted to a respective corresponding axles (i.e.,  first and second tire pair 112, 114 mounted to axle 110, first and second tire pair 122, 124 mounted to axle 120; and or first and second pair 22 as illustrated in respective Fig. 1)). 	As per the limitation receiving an indication of a change in state of a lift axle. 	Zaroor illustrates, in Fig. 2, that the monitoring system may be provided to monitor two vehicles. Zaroor discloses, in ¶0055, that one of the vehicle can correspond to vehicle towed by a first vehicle (tractor truck) towing the second vehicle (trailer) to enable monitoring of the tires and corresponding axles respectively. 	 Cyllik discloses, in ¶0057, the concept of providing trailer vehicle with lift axles to enable signal detection of corresponding tires attachment. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing trailer vehicle with lift axles to enable signal detection of corresponding tires attachment as taught by Cyllik, into the system as taught by Zaroor, with the motivation to enhance the axle and tire detection feature and monitoring status information of the system. 	As per the limitation in response to the indication of the change in state of the lift axle (Zaroor: ¶0043; Cyllik: ¶0011; ¶0057-59). 	As per the limitation displaying a lift axle indicator including a side-view representation of the vehicle and one or more axle sections, wherein each axle section includes a representation of the status of a lift axle in relation to the vehicle representation based on the axle and tire configuration information. 	Zaroor discloses, in ¶0043, the concept of displaying a axle view, but does not detail that the view is a side view. 	Herzog discloses, on page 4: ¶0013-15, the concept of utilizing a side view of axles presentation to evaluate axle positioning. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of utilizing a side view of axles presentation to evaluate axle positioning as taught by Herzog, into the system as taught by Zaroor and Cyllik, with the motivation to enhance the display features of the system. 	2) Regarding claim 2, Zaroor, Cyllik and Herzog teach determining an air pressure measurement of the lift axle has reached a steady state (Cyllik discloses, in ¶0051-58, the concept of only using measurements when the towing vehicle and the trailer each are in motion ( corresponding to a steady state of both being motion)); and 	removing the lift axle indicator after a timeout period (Cyllik discloses, in ¶0051, that the monitoring to determine if the towing vehicle and trailer are in motion entail evaluating within a certain time (corresponding to a timeout period). In ¶0058-59, Cyllik discloses that the extended trailer detection is terminated if inconsistence of the axle/tire measurement exist, hence the extended trailer indication is removed ). 	3) Regarding claim 8, Zaroor, Cyllik and Herzog teach wherein receiving the indication of the change in state of the lift axle comprises receiving an indication of a loss of air pressure outside a threshold range (Zaroor: ¶0050-51). 	 	4) Regarding claim 16, Zaroor, Cyllik and Herzog with the same motivation to combine as presented in the rejection of claim 1 teach a method for providing vehicle status indications (see analysis of the rejection of claim 1), the system comprising: 	at least one processor;  	a memory storage device including instructions that when executed by the at least one processor are configured to:  		receive axle and tire configuration information associated with a vehicle (see analysis of the rejection of claim 1);  		receive an indication of a change in state of a lift axle (see analysis of the rejection of claim 1);  		in response to the indication of the change in state of the lift axle, display a lift axle indicator including a side-view representation of the vehicle and one or more axle sections (see analysis of the rejection of claim 1), wherein each axle section includes a representation of the status of a lift axle in relation to the vehicle representation based on the axle and tire configuration information (see analysis of the rejection of claim 1); 	determining an air pressure measurement of the lift axle has reached a steady state (see analysis of the rejection of claim 2); and  	removing the lift axle indicator after a timeout period (see analysis of the rejection of claim 2).
Claim(s) 3-4, 6, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik and Herzog, and in further view of Risse at al. (“Risse”, US 2009/0326755 A1). 	1) Regarding claim 3, as per the limitation wherein receiving the indication of the change in state of the lift axle comprises receiving an indication of an actuation of a switch associated with the lift axle. 	Risse discloses, in ¶0024-25, the concept of using selectable control features to initiate raising or lowering of an axle lift. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using selectable control features to initiate raising or lowering of an axle lift as taught by Risse, into the system as taught by Zaroor, Cyllik and Herzog to enable activation of the axle lift provide load support (hence when a driver initiates lowering of the axle lift the system would be able to detect lowered axle lift), with the motivation to enhance the axle lifting features of the system. 	2) Regarding claim 4, as per the limitation wherein when the switch is actuated to lower the lift axle, displaying the lift axle indicator comprises displaying the associated lift axle section in a lowered position; displaying an arrow pointing in a downward direction. 	Risse discloses and illustrates, in ¶0025 with reference to Figs. 3A-B, the concept of displaying lift axle indication with displayed axle lift sections (e.g., 305, 306 or 307) when selecting a downward or an upward directional controllable feature. Notice that Risse illustrates the use of arrows being displayed to indicate the directional control feature of the axle lift section (corresponding to pointing in a downward direction) to intuitively indicate the directional operation features to a user.
 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying lift axle indication with selectable axle lift sections when selecting a downward or a n upward directional controllable feature as taught by Risse, with the motivation to enhance the monitoring and indication features of the system. 	As per the limitation displaying an air pressure measurement (Cyllik: ¶0085). 	3) Regarding claim 6, see analysis of the rejection of claim 4. 	 	4) Regarding claim 9, as per the limitation receiving an indication of a subsequent increase of air pressure associated with an automated re-pressuring of the lift axle; and displaying the lift axle indicator in a warning state. 	Risse discloses, in ¶0025, the concept of using an automated lifting/lowering system for an axle lift system. Thus, it would have been obvious to a person of ordinary skill in the art to visually indicate a pressure alarm indication condition cause by the automated system, with the motivation to enhance the monitoring and indication features of the system. 	5) Regarding claim 17, see analysis of the rejection of claim 4.
Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik, Herzog and Risse, and in further view of Konuma (JP 2014032095 A) 	1) Regarding claim 5, as per the limitation wherein displaying the air pressure measurement comprises displaying a current air pressure measurement, wherein the current air pressure measurement dynamically increases as the lift axle is lowered; or displaying a pre-calibrated default air pressure value. 	In the art of using pressure sensing device, Konuma discloses, on annotated page 1: ¶0004 through annotated page 2: ¶0002, the concept of displaying calibration preset characteristic when trying to kept accuracy of pressure transmitter. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying calibration preset characteristic when trying to kept accuracy of pressure transmitter as taught by Konuma, into the system as taught by Zaroor, Cyllik, Herzog and Risse, with the motivation to enhance the pressure sensing accuracy features of the system. 	2) Regarding claim 18, with consideration of the motivation to combine the teachings by Konuma, in the rejection of claim 5, see analysis of the rejection of claim 5.
Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik, Herzog and Risse, and in further view of Rasner et al. (“Rasner”, US 2018/0236839 A1). 	1) Regarding claim 5, as per the limitation wherein displaying the air pressure measurement comprises displaying a current air pressure measurement, wherein the current air pressure measurement dynamically increases as the lift axle is lowered; or displaying a pre-calibrated default air pressure value. 	Rasner discloses, in abstract; ¶0002; ¶0005-6; ¶0097-100; ¶0117-124; claim 11 with reference to Figs. 9-10 the concept of dynamically adjusting (corresponding to dynamically increasing the current load when the lift is lowered) the load distribution with add-on axle trailers lifting mechanism that lower and lift an axle’s frame. Notice that Rasner discloses, in ¶0132-137, that the load visual content can be displayed on the display to display the air bag pressure indication (corresponding to displaying current air pressure). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of dynamically adjusting the load distribution with add-on axle trailers lifting mechanism that lower and lift an axle’s frame and display air bag pressure indication as taught by Rasner, with the motivation to enhance the monitoring and indication features of the system. 	2) Regarding claim 7, Zaroor, Cyllik, Herzog and Risse with the same motivation to combine the teachings by Rasner, in the rejection of claim 5, teach displaying a current air pressure measurement (Rasner: claim 11), wherein the current air pressure measurement dynamically decreases as the lift axle is lifted (Rasner discloses, in abstract; ¶0002; ¶0005-6; ¶0097-100; ¶0117-124; claim 11 with reference to Figs. 9-10 the concept of dynamically adjusting the load distribution with add-on axle trailers lifting mechanism that lower and lift an axle’s frame, hence when the frame for the add-on axle is lifted the load would dynamically decrease).
Claim(s) 10-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik and Herzog, and in further view of Yu et al. (“Yu”, US 2020/0324588 A1).
 	1) Regarding claim 10, Zaroor, Cyllik and Herzog with the same motivation to combine as presented in the rejection of claim 1 teach a method for providing vehicle status indications (see analysis of the rejection of claim 1), comprising: 	receiving axle and tire configuration information associated with a vehicle (see analysis of the rejection of claim 1); 	receiving an indication of a tire status measurement that is outside of a normal setting threshold (Zaroor: ¶0010-11; ¶0050). 
 	As per the limitation in response to the indication of the tire status measurement, displaying a tire pressure monitoring system (TPMS) indicator including a top-view representation of the vehicle and a representation of a status of each tire in relation to the vehicle representation based on the axle and tire configuration information. 	Yu discloses, in ¶0031-41 with reference to Fig. 9, the concept of providing an view of the status of a vehicle’s tire for notifications. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing an view of the status of a vehicle’s tire for notifications as taught by Yu, into the system as taught by Zaroor, Cyllik and Herzog, with the motivation to enhance the display features of the system. 	2) Regarding claim 11, Zaroor, Cyllik, Herzog and Yu teach wherein receiving the indication of the tire status measurement comprises at least one of: 	receiving an indication that an associated tire has an air pressure measurement that is in an out-of-parameter or warning range (Zaroor: ¶0049-50); and 	receiving an indication that the associated tire has a temperature measurement that is in an out-of-parameter or warning range (Zaroor: ¶0043; Yu: Fig. 3). 	3) Regarding claim 13, Zaroor, Cyllik, Herzog and Yu teach wherein displaying the TPMS indicator including the top-view representation of the vehicle comprises distinguishing a tractor portion of the vehicle from a trailer portion of the vehicle (Yu: Fig. 3). 	4) Regarding claim 19, with consideration of the motivation to combine the teachings by Yu, in the rejection of claim 10, Zaroor, Cyllik, Herzog and Yu teach wherein the system is further configured to:  	receive an indication of a tire air pressure measurement or a tire temperature measurement that is outside of a normal setting threshold (Zaroor: ¶0049-51); and  	in response to the indication of the tire air pressure measurement or the tire temperature measurement that is outside of a normal setting threshold (Zaroor: ¶0049-51), display a tire  pressure monitoring system (TPMS) indicator including a top-view representation of the vehicle and a representation of a status of each tire in relation to the vehicle representation based on the axle and tire configuration information (see analysis of the rejection of claim 10). 	2) Regarding claim 20, see analysis of the rejection of claim 13.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik, Herzog and Yu, and in further view of Chen (CN 113580854 A).  	1) Regarding claim 12, Zaroor, Cyllik, Herzog and Kanenari teach wherein displaying the TPMS indicator comprises: 	providing an indication of the tire that has the tire status measurement in the out-of-parameter or warning range (Zaroor: ¶0049-50); and 	providing an indication of the tire status measurement (Yu: Fig. 3). 	As per the limitation displaying the TPMS indicator as a popup notification. 	Chen discloses, on annotated page 6, lines 3-9, the concept of using a popup notification. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a popup notification as taught by Chen, into the system as taught by Zaroor, Cyllik, Herzog and Yu, with the motivation to enhance the display features of the system.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik, Herzog and Yu, and in further view of Hanson et al. (“Hanson”, US 5172561 A) 	1) Regarding claim 14, as per the limitation receiving an indication of a selection to perform a pre-trip inspection; and including the TPMS indicator in a pre-trip check screen. 	Hanson discloses, Col. 8, line 59 through Col. 9, line 14 with reference to Fig. 4, the concept of displaying important parameter including pressure reading and temperature reading via a pre-trip routine. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying important parameter including pressure reading and temperature reading via a pre-trip routine as taught by Hanson, into the system as taught by Zaroor, Cyllik, Herzog and Yu, with the motivation to enhance the display and safety features of the system.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zaroor in view of Cyllik, Herzog and Yu, and in further view of Kahn (US 2017/0124506 A1). 	1) Regarding claim 15, as per the limitation receiving an indication of a selection to display trip summary data after completion of a trip; and including the TPMS indicator in a post-trip screen. 	Kahn discloses, in ¶0096, the concept of displaying a details related to a completed trip. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying a details related to a completed trip as taught by Khan, in the system as taught by Zaroor, Cyllik, Herzog and Yu to enable the important monitored parameters to be viewed by a user, with the motivation to enhance the display features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20100328058 A1, pressure/temperature monitoring and displaying system. 	US 6067805 A, pre-trip displayed content. 	US 20190152453 A1; GB 2505943 A, pressure/temperature monitoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684